DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-7, 10, and 15 in the reply filed on 27 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 7 is objected to because of the following informalities:  In line 1, replace “the said” with either --the-- or --said--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “tightly” in claim 1 is a relative term which renders the claim indefinite. The term “tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, the use of the term “tightly” renders the connection between the first end and the ultrasonic horn indefinite. As claims 2-7, 10, and 15 depend directly from claim 1, they are rejected for the same reasoning.
In claim 1, are the “casting molds” established in line 6 the same as or different from “molds” established in line 2 of claim 1? For the purposes of examination, the Examiner will be treating them as the same.
Claim 1 recites the limitation "the final surface of the casting" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 switches back and forth between singular and plural for “sonotrode” and “cavity” so it is unclear as to whether there is only a single sonotrode and a single cavity, or a plurality of each, or some combination in between. Applicant should maintain consistency throughout the entirety of the claim when referring to these items.
Claim 1 recites the limitation "the space" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the front" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
The term “high-intensity” in claim 1 is a relative term which renders the claim indefinite. The term “high-intensity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, the use of the term “high-intensity” renders the ultrasonic vibrations indefinite. As claims 2-7, 10, and 15 depend directly from claim 1, they are rejected for the same reasoning.
Claim 1 recites the limitation "the compressive loading" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
The term “gradually” in claim 1 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, the use of the term “gradually” renders the pushing of extra material into the casting as indefinite. As claims 2-7, 10, and 15 depend directly from claim 1, they are rejected for the same reasoning.
Claim 1 recites the limitation "the hot spot" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the compressive load" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “high” in claim 3 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, the use of the term “high” renders the compressive load as indefinite. 
Claim 4, what exactly is the metes-and-bounds of the limitation “wherein the tip of the sonotrode in contact with molten metal is made of materials conventionally known to be resistant to the attack of the molten metal under ultrasonic vibration conditions”? This metes-and-bounds are hard to determine as the type of molten metal is unspecified, and the “ultrasonic vibration conditions” are also unspecified.
The term “resistant” in claim 4 is a relative term which renders the claim indefinite. The term “resistant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, the use of the term “resistant” makes the scope of the material’s susceptibility to molten metal indefinite.
Is the “molten metal” in claim 4 supposed to the same as or different from “liquid metal” as established in claim 1? If so, the Examiner suggests amending the claim language to consistently use one phrase for all of the instances.
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 10, does the limitation require that the sonotrode be made of a metallic alloy such as steel or does it require that the metal casting be made of a metallic alloy such as steel?

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7, 10, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 (insofar as definite): The prior art, either taken alone or in combination, fails to teach:
	applying high-intensity ultrasonic vibrations to the liquid metal as soon as the liquid metal touches each sonotrode; and
	applying both ultrasonic vibration and the compressive loading to each sonotrode to push the extra material gradually into the casting at the moment when an isolated liquid pool is formed in the hot spot ahead of the sonotrode until the molds are about to open for casting ejection, in combination with the rest of the limitations of claim 1.

	The closest prior art is Uehara et al. (US 2017/0136533; hereinafter “Uehara”).

	Uehara teaches:
	preparing an elongated sonotrode (pin 96, see Fig. 4; [0047]-[0048]) for each identified location (see Fig. 4), the sonotrode comprising a first end and a second end (see Fig. 4), the first end tightly connected to the ultrasonic horn (lower rod 108, see Fig. 4; [0047]) driven by an ultrasound generating system (micro-vibration generator 118, see Fig. 4; [0049]) and the second end comprising a tip (lower end of an elongated pressing shaft 98, see Fig. 4; [0045]);
	providing a casting mold (combination of dies 52 and 54, see Fig. 4; [0037]) with a cavity (cavity 60, see Fig. 4; [0037]) for housing the sonotrode where local defects exist (see Fig. 4);
	providing a loading device (combination of cylinder main body 106 and upper rod 110, see Fig. 4; [0048]) to the sonotrode in which the loading device drives the sonotrode at predetermined forces, time, and travel rates (see [0047]-[0052]);
	placing the sonotrode in the mold cavity with the tip of the sonotrode at a certain predetermined distance to the final surface of the casting (see Fig. 4), allowing extra material to exist between the tip of the sonotrode and the final surface of the casting (see [0066]);
	filling the mold cavity and the space at the front of the sonotrode with liquid metal (see [0057]-[0058]); 
	applying high-intensity vibrations to the liquid metal (see [0055]-[0071]); and
	applying both ultrasonic vibration and the compressive loading to the sonotrode (see [0055]-[0071]).

	Uehara fails to teach:
	applying high-intensity ultrasonic vibrations to the liquid metal as soon as the liquid metal touches each sonotrode; and
	applying both ultrasonic vibration and the compressive loading to each sonotrode to push the extra material gradually into the casting at the moment when an isolated liquid pool is formed in the hot spot ahead of the sonotrode until the molds are about to open for casting ejection, and without the benefit of Applicant’s disclosure, it would not have been obvious to one of ordinary skill in the art to do so at the time the invention was filed.

	Claims 2-7, 10, and 15 (insofar as definite): Depend directly from claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        14 June 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735